Citation Nr: 1302238	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for bilateral plantar fasciitis and assigned a 0 percent rating, effective June 8, 2006.

A February 2009 rating decision separated the disabilities into plantar fasciitis of the right and left feet and assigned each a 10 percent rating, effective June 8, 2006.  As those increases do not represent the maximum rating available, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's plantar fasciitis of the right foot has not more nearly approximated moderately severe disability of the foot.

2.  The Veteran's plantar fasciitis of the left foot has not more nearly approximated moderately severe disability of the foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5020, 5284 (2012).

2.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5020, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant, prior to any initial unfavorable decision of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Next, VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed the statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in November 2006 and August 2012 to determine the nature and severity of his disabilities.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

The Board finds that no further assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

The Board will consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of staged ratings, the assignment of different ratings for distinct periods of time based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis below is therefore undertaken with consideration of the possibility that staged ratings may be warranted for different time periods.

The Veteran's plantar fasciitis of the right and left feet has been rated 10 percent for each foot under Diagnostic Code 5284-5020.  38 C.F.R. § 4.71a (2012).  Diagnostic Code 5020 for synovitis provides that the disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  The Veteran's disability has been rated as residuals under Diagnostic Code 5284 for other foot injuries.  38 C.F.R. § 4.27 (2012).

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot disability, a 20 percent rating is assigned for moderately severe foot disability, and a 30 percent rating is assigned for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims.  38 C.F.R. §§ 4.2, 4.6 (2012).

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's plantar fasciitis of either foot.  

During a November 2006 VA examination, the Veteran complained of pain in the arches of his feet in the morning that improved with walking.  He also complained of pain on the lateral aspect of the ankles.  He was not using any special shoes or arch supports.  He reported no flare-ups.  He denied any foot surgery.  He indicated that he did not run and sometimes got pain after walking long distances.  The examiner noted that the Veteran was currently looking for work and specified that the Veteran was not disabled.

Examination showed that the feet were normal, with no pes planus.  Repeated range of motion testing of the ankles and feet produced no pain, weakness, or fatigue.  There was no tenderness of the plantar fascia insertion into the metatarsal heads or calcaneus.  There was some tenderness of the plantar fascia at the arch.  There was no tenderness or swelling of the Achilles tendon bursa and no tenderness of the Achilles tendon.  The Achilles tendons were vertical.  The Veteran walked without a limp.  X-rays showed bilateral hallus valgus, more pronounced on the left, and a small hypertrophic spur at the posterior plantar aspect of the left calcaneus, but no other significant abnormalities.  The diagnosis was of bilateral plantar fasciitis.

Private medical records from June 2006 to June 2009 show that the Veteran had a normal gait, normal range of motion, and normal muscle strength.  A March 2007 treatment note shows complaints of pain in the feet at the onset of activity that improved after continuing with activity, and findings of no palpable tenderness in the feet.  A September 2007 treatment note shows a diagnosis of a plantar spur with mild chronic-appearing plantar fasciitis.  A June 2008 treatment note shows complaints of a feeling of heat in the feet, arms, and side of body; a diagnosis of nonspecified idiopathic peripheral neuropathy; and a referral to a neurologist.  A subsequent neurology report shows a diagnosis of unspecified inflammatory or toxic neuropathy of unclear etiology.

VA medical records from October 2006 to August 2012 show complaints of bilateral foot pain and findings of hallux valgus deformity.

During an August 2012 VA examination, the Veteran complained of pain in both feet that had worsened in the last one and one half years.  The pain was over the bottom and lateral dorsal proximal areas and occurred after prolonged periods of walking, about 30 minutes.  There was associated numbness that lasted one to two hours and resolved with standing and stretching.  There was a sporadic, sudden, sharp, severe pain that occurred with walking once every two weeks, lasting several seconds, and resolving without treatment.  Using ankle braces when walking for more than 30 minutes helped.  He reported no major limitation in his job in data entry but he had limited the amount of walking due to the pain.  He took tramadol for pain at night about four days per week.  He denied any exacerbations requiring time off from work or a visit to a medical provider.

Examination showed bilateral plantar fasciitis and calluses.  There was no Morton's neuroma, metatarsalgia, hammer toes, hallus rigidus, claw foot (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, or weak foot.  There was hallus valgus on the right described as mild or moderate and has not required surgery.  The examiner noted that the Veteran had a cane borrowed from his sister that he used at home at night when going to the bathroom, and ankle braces that he wore when he planned to walk more than 30 minutes.  X-rays showed bilateral hallus valgus.  The examiner indicated that the Veteran's foot condition did not impact his ability to work.  The examiner stated that the Veteran had pain aggravated by walking but he had compensated by limiting the amount of walking and asking his co-worker to obtain papers for him.  The examiner added that the Veteran had not had any exacerbations requiring time off or evaluation by a medical provider.

Considering the evidence, especially the September 2007 private treatment note describing the plantar fasciitis as mild, the Veteran's report of having pain in the morning and after walking long distances, and the Veteran's denial of having any exacerbations requiring time off from work or medical care, the Board finds that his right and left foot disorders have not more nearly approximated moderately severe disability of either foot.  Thus, a higher rating is not warranted for either foot under Diagnostic Code 5284.  

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Code 5276, 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  

Although the Veteran has bilateral hallux valgus, it has not been operated on and without evidence that it is comparable to the amputation of the great toe or resection of the metatarsal head in either foot, Diagnostic Code 5280 does not provide for a separate compensable rating.  Further, as that code section affords a maximum 10 percent rating, a higher rating is also not possible.  

The Board notes that the November 2006 VA examination showed some tenderness of the plantar fascia at the arch.  Tenderness of the plantar surfaces of the feet is a criterion of Diagnostic Code 5276 for pes planus.  To the extent that the Veteran had pain on manipulation and use of the feet, that manifestation supports no more than a 10 percent rating under that code section.  Although the Veteran had calluses, without objective evidence of pain being accentuated on manipulation and use, a higher 20 percent rating is not warranted.  There was also no objective evidence of marked deformity, such as pronation or abduction, or indication of swelling on use, both of which are required for a higher 20 percent rating under Diagnostic Code 5276.  

The Board also notes the Veteran's complaints of a feeling of heat in the feet.  However, that manifestation has been attributed to an unspecified neuropathy, for which service connection is not in effect.  Thus, that manifestation will not be used in rating his plantar fasciitis disabilities.  38 C.F.R. § 4.14 (2012).  

In conclusion, the Board finds that initial ratings in excess of 10 percent for plantar fasciitis of the right and left feet are not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claims, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected foot disabilities, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  As the rating schedule is adequate to rate the disabilities, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he was looking for work at the time of the November 2006 VA examination and he was employed at the time of the August 2012 VA examination.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).





ORDER

An initial disability rating in excess of 10 percent for plantar fasciitis of the right foot is denied.

An initial disability rating in excess of 10 percent for plantar fasciitis of the left foot is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


